department of the treasury internal_revenue_service washington d c tax exempt and soe aug tep naltr uic attn xxxxxxxxxx xxxxxxxxxkx xxxkxxkxxkx xxxkxxkxxkx xxxxxxxxkx legend company f firm a year year year year year date date date trustee a xxxxxxxxkxxk xxxxxkkxxx xxxx xxxx xxxx xxxx xxxx xxxkkxkkxxkkx xxxxkxkxxkkx xxxkxkkxxkkk xxxkxkxkkkkk dear xxxxxxxxxx this is in response to the xxxxxxxxxx letter submitted on company f’s behaif in which it requests an extension of time pursuant to sec_301_9100-1 of the procedure and administration regulations the p a regulations to file the notice of election described in sec_3 of revproc_93_40 1993_2_cb_535 rev_proc to be treated as operating qualified separate lines xxxxxxxxxx page of of business qslobs under sec_414 of the internal_revenue_code_of_1986 as amended the code and sec_1_414_r_-1 and sec_1_414_r_-4 of the income_tax regulations i t regulations’ facts the following facts and representations have been submitted under penalties of perjury in support of company f’s ruling_request company f is a diversified holding_company engaged in a variety of businesses domestically and abroad company f's united_states subsidiaries are organized in qslobs for qualified_plan testing purposes and there are no qualified_employee benefit plans maintained by any member of the controlled_group that are common to all members company f engaged in numerous acquisition transactions that have changed the employee population of its controlled_group since year for the year plan_year company f elected to be treated as three separate qslobs under sec_414 of the code and filed an internal_revenue_service form 5310-a notice of plan merger or consolidation spinoff or transfer of plan assets or liabilities notice of qualified_separate_lines_of_business on date for the year plan_year because of changes in corporate ownership company f began operating only two qslobs in year company f made a number of corporate acquisitions company f determined it was required to include those companies in their controlled-group in the year plan_year for testing purposes company f has engaged firm a to provide employee_benefits and actuarial consulting services since year the services include retirement_plan coverage and nondiscrimination testing for all entities in company f’s controlled_group firm a provided testing services to determine whether company f needed to elect additional qslobs to meet the coverage and nondiscrimination requirements for the year plan_year firm a advised company f that it would pass the applicable tests for that plan_year without electing additional qslobs and that it did not need to file a form 5310-a with the internal_revenue_service the service by date on date firm a advised company f that it had conducted additional testing and that firm a’s initial recommendation regarding qslob elections was incorrect firm a recommended that company f file an election to maintain two additional qslobs for the year plan_year firm a’s recommendation was made after the deadline for submitting form 5310-a had already passed for the year plan_year as evidenced by an affidavit from trustee a trustee for company f’s various retirement plans company f represents that other than its failure_to_file form 5310-a in a timely manner all requirements under sec_414 of the code are satisfied xxxxxxxxxx page of ruling requested company f requests a ruling that under sec_301_9100-3 of the p a regulations the filing of form 5310-a as described above will be deemed as a timely filing for purposes of operating qualified_separate_lines_of_business under sec_414 r with respect to its year testing year law in general sec_414 of the code provides that for purposes of sec_129 and sec_410 of the code an employer shall be treated as operating separate lines of business during any year if the employer operates separate lines of business for bona_fide business reasons and satisfies certain other conditions under the code if the employer is treated as operating qslobs for the year the employer may apply the minimum coverage requirements of sec_410 including the nondiscrimination requirements of sec_401 of the code and the minimum participation requirements of sec_401 of the code separately with respect to the employees in each qualified separate business line sec_414 of the code requires that an employer notify the secretary_of_the_treasury that a line_of_business is being treated as separate for purposes of sec_129 and sec_410 of the code sec_3 of revproc_93_40 sets forth the exclusive rules for satisfying the notice requirement of sec_414 of the code section dollar_figure of revproc_93_40 provides that notice must be given by filing form 5310-a section dollar_figure of revproc_93_40 provides that notice for a testing year must be given on or before the notification date for the testing year the notification date for a testing year is the later of october of the year following the testing year or the 15th day of the 10th month after the close of the plan_year of the plan of the employer that begins earliest in the testing year section dollar_figure of revproc_93_40 provides in pertinent part that after the notification date notice cannot be modified withdrawn or revoked and will be treated as applying to subsequent testing years unless the employer takes timely action to provide a new notice under sec_301_9100-1 of the p a regulations the commissioner of internal revenue may grant a reasonable extension of time to make a regulatory election or certain statutory elections under subtitle a of the code if the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting the relief will not prejudice the interests of the government sec_301_9100-1 of the p a regulations defines the term regulatory election as an election whose due_date is prescribed by a regulation published xxxxxxxxxx page of the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin notice that an employer elects to be treated as operating qualified_separate_lines_of_business pursuant to sec_414 of the code which is under subtitle a and sec_3 of revproc_93_40 is a regulatory election the commissioner has authority under sec_301_9100-1 and sec_301_9100-3 of the regulations to grant an extension of time if a taxpayer fails to file a timely notice of election under sec_3 of rev_proc sec_301_9100-3 of the p a regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the p a regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith if the taxpayer i requests relief under this section before the failure to make the regulatory election is discovered by the service ii failed to make the election because of intervening events beyond the taxpayer's control iii failed to make the election because after exercising reasonable diligence taking into account the taxpayer's experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election section c of the regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayers receipt of a ruling granting relief under this section or if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made xxxxxkxxxkx page of analysis pursuant to sec_301_9100-1 of the p a regulations an election by an employer to be treated as operating qslobs pursuant to sec_414 of the code and sec_3 of revproc_93_40 is a regulatory election under sec_301_9100-1 of the regulations the commissioner of internal revenue may grant a reasonable extension of time to make a regulatory election or certain statutory elections under subtitle a of the code if the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting the relief will not prejudice the interests of the government company f's ruling_request contains an explanation describing the circumstances that caused its failure to give the service timely notice of its qslob election for year under sec_301_9100-3 the taxpayer will be deemed to have acted reasonably and in good_faith if it reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election here company f's failure was due to its having reasonably relied on firm a’s recommendation that it would pass coverage and nondiscrimination testing without electing additional qslobs the ruling_request also provides an explanation of the actions company f took following their discovery of this failure furthermore the interests of the government are not prejudiced by the service granting company f's request section c of the p a regulations provides that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayers receipt of a ruling granting relief under this section or if granting relief would result in a taxpayer having a lower tax_liability than if the election had been timely made here the statute_of_limitations has not run for any_tax years that would have been affected by the election had it been made timely in addition granting relief will not result in company f having a lower tax_liability than if the election had been timely made conclusion with respect to company f's request for relief based on the information submitted and the representations contained herein company f is entitled to relief based on clauses i and v of sec_301_9100-3 of the p a regulations as a result we conclude that good cause has been shown for the failure to timely make the election provided for in sec_3 of revproc_93_40 furthermore we find that the government is not prejudiced by the issuance of this ruling and that the other requirements of sec_301_9100-1 have been satisfied accordingly the filing of form 5310-a as described above will be deemed to be a timely filing for purposes of notifying the service that company f cree is operating four qualified_separate_lines_of_business under sec_414 of the code with respect to the year plan_year accordingly company f is granted an extension of months from the date of the issuance of this ruling letter to file notification of the qslob election on form 5310-a with the appropriate irs office no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling does not constitute a determination that a separate_line_of_business may be treated as satisfying the requirement of administrative scrutiny within the meaning of sec_1_414_r_-6 of the i t regulations this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent copies of this letter have been sent to your authorized representatives in accordance with a power_of_attorney on file in this office if you wish to inquire about this ruling please contact xxxxxxxxxxx at - _ please address all correspondence to xxxxxxxxxx sincerely yours ft aden lest actin seo ae eo onzéll littlejohn manager mployee plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc xxxxxxxxxx power_of_attorney
